Citation Nr: 1222777	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for memory loss and difficulty concentrating.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for loss of sense of smell.

4.  Entitlement to service connection for loss of sense of taste.

5.  Entitlement to service connection for residuals of pneumonia. 

6.  Entitlement to service connection for chronic fatigue.

7.  Entitlement to an initial rating in excess of 30 percent for photophobia with headaches. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1990, and from January 1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008 and October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that during the pendency of this appeal, service connection for headaches was granted in a March 2010 rating decision and the initial evaluation of photophobia was increased from noncompensable to 30 percent disabling to reflect the addition of headaches to symptomatology associated with photophobia.  The Veteran then submitted a new claim for an increased rating for photophobia with associated headaches in November 2010 and the RO characterized it as such.  However, because the increased rating of 30 percent assigned in the March 2010 rating decision does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  Thus, because the Veteran already perfected an appeal as to the initial evaluation assigned photophobia, this issue is properly before the Board notwithstanding the Veteran's new "claim" for an increased rating. 


The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In her March 2010 substantive appeal (VA Form 9), the Veteran requested to testify at a Board hearing conducted by videoconference.  A Board hearing has not yet been scheduled. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a videoconference hearing before the Board and provided proper notice of the hearing date.  Copies of all notification must be associated with the claims file. 

2.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



